DETAILED ACTION
This Office Action is in response to Application filed November 8, 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group I and Species 1, claims 1, 2 and 4, in the reply filed on March 30, 2021 is acknowledged.

Claim Objections
Claim 4 is objected to because of the following informalities: on line 1, “a molar ratio” should be replaced with “the (said) doping molar ratio”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

(2) Also regarding claim 1, it is not clear what the limitation “a doping molar ratio of praseodymium and/or ytterbium to the metal oxide” recited on lines 4-5 refers to, especially after Applicants claim that the metal oxide is doped with the rare-earth oxide as recited on line 2, because (a) it is not clear whether praseodymium and ytterbium are dopants or praseodymium oxide and ytterbium oxide are dopants, (b) it appears that the claimed doping molar ratio is a ratio of praseodymium and/or ytterbium with respect to the entirety of the elements that constitute the metal oxide, which includes oxygen atoms and impurity atoms in addition to indium and tin of the indium tin oxide recited on line 3, (c) in this case, one of ordinary skill in the art needs to know all the elements including the oxygen and impurity atoms, whose amount may not be determined 
(3) Further regarding claim 1, it is not clear what the “recombination centers for photo-induced carriers” recited on line 5 refers to, because (a) there are numerous types of recombination centers for photo-induced carriers since any defects or irregularities in the claimed composite metal oxide semiconductor can function as recombination centers as long as the defects or irregularities can hold onto the electrons and holes long enough, (b) also, Applicants do not specifically claim the effectiveness of the recombination centers for recombining photo-induced carriers, (c) for example, boundaries between the praseodymium oxide or ytterbium oxide and the metal oxide may function as the recombination centers, in which case, the limitation “there are recombination centers for photo-induced carriers generated in the composite metal oxide semiconductor” recited on lines 5-6 would be inherent, (d) in addition, crystal defects inside the metal oxide and the praseodymium oxide or ytterbium oxide may also function as the recombination centers for photo-induced carriers, in which case, the limitation “there are recombination centers for photo-induced carriers generated in the composite metal oxide semiconductor” recited on lines 5-6 would have been obvious since the metal oxide, praseodymium oxide and ytterbium oxide may  not be perfectly single crystalline always, and (e) furthermore, the limitation “there are recombination centers for photo-induced carriers generated in the composite metal oxide semiconductor” recited on lines 5-6 may also depend on the size of the metal 
Claims 2 and 4 depend on claim 1, and therefore, claims 2 and 4 are also indefinite.
(4) Regarding claim 2, it is not clear what “In4+” and “Sn4+” refer to, because (a) it appears that Applicants claim that indium and tin inside the indium tin oxide exist as positive ions rather than neutral atoms, in which case, oxygen ions should also be present, (b) in other words, Applicants may have claimed that the indium tin oxide recited on line 3 of claim 1 is an ionic material just like NaCl with ionic bonds among indium, tin and oxygen ions, (c) these limitations appear to be contradictory to the covalent bonds between indium atoms and oxygen atoms, and between tin atoms and oxygen atoms, and (d) therefore, it is not clear whether “In4+” and “Sn4+” refer to positively charged indium and tin atoms, respectively, that do not form any bonds to the surrounding atoms or that form ionic bonds with the surrounding atoms.
(5) Further regarding claim 2, it is not clear how there can be “In4+” in the indium tin oxide, because (a) In is a group III element in the periodic table, and (b) therefore, “In4+” is a positively charged ion that lost one more electron than “In3+” which is more common and stable indium ions.
(6) Regarding claim 4, it is not clear what the “indium tin zinc oxide” recited on line 2 refers to, because claim 1 from which claim 4 depends recites only “indium tin oxide” on line 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Nabatame et al. (US 9,741,864)
Regarding claim 1, Nabatame et al. disclose a doped metal oxide semiconductor (col. 3, lines 51-56), characterized in that the composite oxide semiconductor is a rare-earth oxide (Pr oxide) doped metal oxide (first metal oxide comprising indium, gallium, zinc and/or tin); the rare-earth oxide is praseodymium oxide and/or ytterbium oxide; there are recombination centers for photo-induced carriers generated in the composite metal oxide semiconductor, which is indefinite as discussed above under 35 USC 112(b) rejections, and thus is inherent or would have been obvious as discussed above under 35 USC 112(b) rejections.
Nabatame et al. differ from the claimed invention by not showing that the metal oxide is indium tin oxide, and a doping molar ratio of praseodymium and/or ytterbium to the metal oxide is in a range from 0.002: 1 to 0.4: 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first metal oxide comprising at least one of etc., and (c) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the claimed doping molar ratio can be within the claimed range, because (a) as Nabatame et al. disclose, praseodymium and ytterbium oxide would allow controlling oxygen vacancy amount as disclosed on lines 19-31 of column 3 of Nabatame et al., which thus should be controlled and optimized to improve quality of the doped metal oxide semiconductor as well as improving performance of the thin film transistor formed by using the doped metal oxide semiconductor including carrier mobility of the thin film transistor, and (b) the claim is prima facie obvious without showing that the claimed range of the doping molar ratio achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is 
Regarding claim 2, Nabatame et al. differ from the claimed invention by not showing that a molar ratio of In4+ and Sn4+ in the indium tin oxide is in a range from 2: 1 to 5: 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the claimed ratio can be within the claimed range, because (a) the In4+/Sn4+ ratio would determine the band gap of the oxide semiconductor, which thus should be controlled and optimized to achieve a desired band gap of the oxide semiconductor, and (b) the claim is prima facie obvious without showing that the claimed range of the ratio of In4+/Sn4+ achieves unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claim 4, Nabatame et al. differ from the claimed invention by not showing that a molar ratio of praseodymium or ytterbium to the indium tin oxide or indium tin zinc oxide is in a range from 0.02: 1 to 0.40: 1.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamazaki (US 8,546,181)
Cho et al. (US 8,866,141)
Yamazaki (US 9,099,560)
Yamazaki (US 2013/0187161)

Uochi et al. (US 8,630,127)
Oyama et al. (US 2020/0235247)
Yamazaki et al. (US 8,669,556)
Sasaki et al. (US 10,134,852)
Woo et al. (US 10,546,959)
Yamazaki et al. (US 9,064,966)
Nakayama et al. (US 10,000,842)
Ohno et al. (US 10,872,982)
Xu et al. (US 2020/0027993)
Lien et al. (US 2013/0133183)
Schumacher et al. (US 8,535,633)
Song et al. (US 10,896,951)
Hondo et al. (US 9,048,265)
Kim et al. (US 9,245,957)
Noda et al. (US 9,012,913)
Seo et al. (US 9,236,495)
Tsukuba (US 8,872,179)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        April 20, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815